MESCHKE, Justice,
dissenting.
Because I believe that the district court acquired subject matter jurisdiction when Basin filed the notice of appeal from the Bureau’s order with the district court for Burleigh County, where the Bureau held the hearing, I respectfully dissent.
I recognize that the opinion of then Chief Justice Erickstad in Hayden v. North Dakota Workers Compensation Bureau, 447 N.W.2d 489 (N.D.1989), which I joined, is not a guiding precedent because it did not have a majority of the court. Our failure then, to rearrange the separate opinions to lead with an opinion that represented the majority, and to express the minority’s position in a labeled dissent, has regrettably confused the bar and the bench.
I continue to believe, however, that the “jurisdictional” view of my colleagues on venue of agency appeals is too rigid. The Administrative Agencies Practice Act directs that an agency appeal must be treated like “other cases pending in the district court.”
Appeals taken in accordance with this chapter must be docketed as other cases pending in the district court are docketed and must be heard and determined by the court without a jury at such time as the court shall determine.
NDCC 28-32-16. While the rules of civil procedure “do not supersede the provisions of statutes relating to appeals to or review by the district courts,” they do “govern procedure and practice relating thereto insofar as the[] rules are not inconsistent with such statutes.” NDRCivP 81(b). I thus believe that NDCC 28-32-16 should be implemented meaningfully, and that the statutes on changing the place of judicial consideration, the rules on amendment of service, and those on enlargement of time are consistent with the legislative direction to procedurally administer appeals from agencies “as other cases pending in the district court.”
Here an employer, not an employee as in Boyko, appealed. This question about the proper place for appeal thus differs somewhat from Boyko.
*691Two statutes affect agency appeals from the Workers Compensation Bureau, a general one in the Administrative Agencies Practice Act, and a separate one in the Workers Compensation Act. Yet these statutes are not mutually exclusive; they are interconnected and interrelated.
The general statute, NDCC 28-32-15(1), declares: “Any party to any proceeding heard by an administrative agency ... may appeal from the order within thirty days after notice of the order has been given.... ” When a party requests reconsideration, the time for appeal extends until “thirty days after notice of the final determination upon reconsideration has been given....” Id. This subsection designates the time for appeal for all agency appeals, including those from the Bureau.
The general statute also authorizes alternative places for an agency appeal:
The appeal of an order may be taken to the district court designated by law, and if none is designated, then to the district court of the county in which the hearing or a part thereof was held. If the administrative proceeding was disposed of informally, or for some other reason no hearing was held, an appeal may be taken to the district court of Burleigh County.
NDCC 28-32-15(3)(a). Subsections (4), (5), and (6) of NDCC 28-32-15 detail the requirements for service of all notices of appeal and specifications of error, rights to participate in the appeal, and when and how to file a bond for costs on appeal. The general statute thus largely applies to an appeal from the Bureau, even though a Workers Compensation Act section affects some aspects of an appeal from a Bureau decision. If no county is specifically designated, the general statute allows an agency appeal to the county where the hearing was held.
The relevant part of the separate section in the Workers Compensation Act says:
[T]he claimant may appeal to the district court of the county wherein the injury was inflicted or of the county in which the claimant resides. An employer may also appeal a decision of the bureau in any injury case in the manner prescribed in this section. An appeal involving injuries allegedly covered by insurance provided under contracts with extraterritorial coverage shall be triable in the district court of Burleigh County. Any appeal under this section shall be taken in the manner provided in chapter 28-32.
NDCC 65-10-01. The only place specifically “designated” in this section for an employer’s appeal is to “the district court of Burleigh County” when extraterritorial coverage exists, a subject not involved here.
Otherwise, for employers, if not for employees as well, the separate statute in the Workers Compensation Act twice refers to “in the manner” of an appeal, an external reference to “in the manner provided in chapter 28-32,” and an internal one to “in the manner prescribed in this section.” NDCC 65-10-01. To the extent “manner” includes “place,” NDCC 65-10-01 permits an employer to use the same places as a claimant “may,” but it does not “designate” (“shall be triable”) those places as it clearly does for extraterritorial coverage claims. In my opinion, an employer “may,” but is not compelled to, file an appeal at the same places as the claimant “may.”
The external reference to “manner” in NDCC 65-10-01 says “[ajny appeal under this section shall be taken in the manner provided in chapter 28-32.” (emphasis mine). Again, to the extent “manner” includes “place,” an employer should be permitted to use the generalized alternate in NDCC 28-32-15(3)(a), “the district court of the county in which the hearing or a part thereof was held,” since no place is specifically “designated by law” for an employer.
In my opinion, there is no irreconcilable conflict between the general and special statutes, and “the two must be construed, if possible, so that effect may be given to both provisions,.... ” NDCC 1-02-07. Therefore, I disagree with the majority’s narrow interpretation of the ambiguous term, “in the manner,” to selectively choose the places allowed for an appeal by a claimant as the only places of appeal for an employer, as well. Conversely, if the “several [‘in the manner’] clauses [in NDCC 65-10-01] are irreconcilable, the clause last in ... positionf, ‘in the *692manner provided in chapter 28-32,’] shall prevail.” NDCC 1-02-08. In reality, there is no specific place “designated” for an employer in NDCC 65-10-01, and that section reasonably permits an appeal to the district court of the county where the hearing was held.
The legislative history for the 1979 amendment to NDCC 65-10-01 indicates that one of the catalytic purposes for the change, deleting “of a county agreed to by stipulation of the appellant and the bureau,” and substituting “the county in which the claimant resides,” was an intent to “provide a more equitable procedure for litigants.” See 1979 ND Laws ch. 107, § 11; Letter from District Judge Gerald G. Glaser, to Hon. Patrick Conmy, sponsor of the measure (October 25, 1978) (on file with the Legislative Council). Nothing in the legislative history indicates a constrictive purpose that excludes the availability of the general alternate when no county is specifically “designated.” It appears to me that NDCC 65-10-01 expands an appealing employer’s venue choices, rather than restricts them.
The Bureau’s regulations authorize hearings to be held “at the office of the bureau, at the county seat of the county in which the injury occurred, or at such other place as may be agreed upon by the parties.” NDAC 92-01-02-05. This hearing was held in Bur-leigh County. Neither the claimant nor the Bureau objected to that venue for the hearing. They cannot fairly cry “foul,” or object to the same venue for the appeal. In fact, Basin timely appealed to Burleigh County District Court.
I believe my colleagues continue with too rigid an approach for “venue” of appeals from administrative agencies. I believe we should interpret the statutes to facilitate review of agency decisions, not to avoid or impede their review. I therefore respectfully dissent from the reversal and dismissal of this case.